         Case 19-20143-rlj13 Doc 51 Filed 10/09/20                                       Entered 10/09/20 08:51:56                           Page 1 of 13


  Fill in this information to identify your case and this filing:
  Debtor 1               Edward                      L.                   Yost
                         First Name                  Middle Name          Last Name

  Debtor 2            Terry                          Jean                 Yost
  (Spouse, if filing) First Name                     Middle Name          Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number            19-20143-rlj-13                                                                                            Check if this is an
  (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                        What is the property?                            Do not deduct secured claims or exemptions. Put the
11201 Perry Ln                                              Check all that apply.                            amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                            Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building                 Current value of the            Current value of the
                                                               Condominium or cooperative                    entire property?                portion you own?
Amarillo                         TX       79119                Manufactured or mobile home                               $106,342.00                  $106,342.00
City                             State    ZIP Code             Land
                                                               Investment property                           Describe the nature of your ownership
                                                               Timeshare                                     interest (such as fee simple, tenancy by the
                                                               Other                                         entireties, or a life estate), if known.
County
                                                                                                             Fee Simple
                                                            Who has an interest in the property?
SECT 61 TYLER TAP, LOT BLOCK 0001, Check one.
E/2 OF 18 NORTH CANYON ACS, BEG
                                      Debtor 1 only                                                               Check if this is community property
1027.98FT N & 1113.17FT E OF SW
                                      Debtor 2 only                                                               (see instructions)
COR, OF SECT
                                                               Debtor 1 and Debtor 2 only
                                                               At least one of the debtors and another

                                                            Other information you wish to add about this item, such as local
                                                            property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $106,342.00




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 1
         Case 19-20143-rlj13 Doc 51 Filed 10/09/20                                     Entered 10/09/20 08:51:56                           Page 2 of 13


Debtor 1         Edward L. Yost
Debtor 2         Terry Jean Yost                                                                     Case number (if known)         19-20143-rlj-13


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     mercury                      Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    mountainer
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2007                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 151,000                                At least one of the debtors and another                   $0.00                               $0.00
Other information:
2007 mercury mountainer (approx.                            Check if this is community property
151,000 miles)                                              (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................                  $0.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               Household goods and furnishings                                                                                        $1,525.00

                                stove
                                microwave
                                refirgerator
                                freezer
                                dishwasher
                                washing machine
                                dryer
                                living room furniture
                                dining room fruniture
                                bedroom furniture
                                household tools
                                small kitchen appliances
                                plates, china, cookware
                                silverware




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
         Case 19-20143-rlj13 Doc 51 Filed 10/09/20                                                  Entered 10/09/20 08:51:56                                  Page 3 of 13


Debtor 1         Edward L. Yost
Debtor 2         Terry Jean Yost                                                                                     Case number (if known)             19-20143-rlj-13

7.    Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                 music collections; electronic devices including cell phones, cameras, media players, games
            No
            Yes. Describe............
                                tv (3)                                                                                                                                     $175.00
                                     vcr
                                     computer
                                     I-pad (2)

8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
            No
            Yes. Describe............


9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments
            No
            Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                clothes                                                                                                                                    $500.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............
                                dog                                                                                                                                         $20.00


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................     $2,220.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                        page 3
       Case 19-20143-rlj13 Doc 51 Filed 10/09/20                                                                    Entered 10/09/20 08:51:56                                             Page 4 of 13


Debtor 1         Edward L. Yost
Debtor 2         Terry Jean Yost                                                                                                       Case number (if known)                    19-20143-rlj-13


 Part 4:            Describe Your Financial Assets
                                                                                                                                                                                            Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                            portion you own?
                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                            claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
           No
           Yes.....................................................................................................................................................................................................
                                                                                                                                                    Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
           Yes..............................                    Institution name:

            17.1.        Checking account:                      Checking account
                                                                Chase                                                                                                                                            $140.00
            17.2.        Checking account:                      Checking account
                                                                Amarillo National Bank                                                                                                                           $400.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                                                               % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.                Type of account:                     Institution name:




Official Form 106A/B                                                                        Schedule A/B: Property                                                                                                    page 4
       Case 19-20143-rlj13 Doc 51 Filed 10/09/20                                             Entered 10/09/20 08:51:56                  Page 5 of 13


Debtor 1         Edward L. Yost
Debtor 2         Terry Jean Yost                                                                      Case number (if known)    19-20143-rlj-13

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                        Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                                      Federal:
           about them, including whether
           you already filed the returns                                                                                       State:
           and the tax years.....................................
                                                                                                                               Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                         Alimony:

                                                                                                                  Maintenance:

                                                                                                                  Support:

                                                                                                                  Divorce settlement:

                                                                                                                  Property settlement:




Official Form 106A/B                                                         Schedule A/B: Property                                                       page 5
         Case 19-20143-rlj13 Doc 51 Filed 10/09/20                                                  Entered 10/09/20 08:51:56                                  Page 6 of 13


Debtor 1         Edward L. Yost
Debtor 2         Terry Jean Yost                                                                                     Case number (if known)             19-20143-rlj-13

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
            No
            Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
            Yes. Name the insurance
            company of each policy
            and list its value................    Company name:                                                 Beneficiary:                                Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
            No
            Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............
                                              See continuation page(s).                                                                                                  $1,350,000.00


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............


35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................   $1,350,540.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
         Case 19-20143-rlj13 Doc 51 Filed 10/09/20                                                  Entered 10/09/20 08:51:56                                  Page 7 of 13


Debtor 1          Edward L. Yost
Debtor 2          Terry Jean Yost                                                                                    Case number (if known)             19-20143-rlj-13

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............


44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
          Case 19-20143-rlj13 Doc 51 Filed 10/09/20                                                         Entered 10/09/20 08:51:56                                      Page 8 of 13


Debtor 1           Edward L. Yost
Debtor 2           Terry Jean Yost                                                                                            Case number (if known)                19-20143-rlj-13

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

             No
             Yes..............................


50. Farm and fishing supplies, chemicals, and feed

             No
             Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

             No
             Yes. Give specific
             information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................                       $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                         $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................    $106,342.00

56. Part 2: Total vehicles, line 5                                                                                           $0.00

57. Part 3: Total personal and household items, line 15                                                               $2,220.00

58. Part 4: Total financial assets, line 36                                                                    $1,350,540.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                     Add lines 56 through 61................................. $1,352,760.00                     property total                 +          $1,352,760.00



63. Total of all property on Schedule A/B.                                                                                                                                              $1,459,102.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                  page 8
       Case 19-20143-rlj13 Doc 51 Filed 10/09/20              Entered 10/09/20 08:51:56                Page 9 of 13


Debtor 1    Edward L. Yost
Debtor 2    Terry Jean Yost                                               Case number (if known)   19-20143-rlj-13


33. Claims against third parties (details):

    Claim for manufacturing defects - William H. Lowery and Scarecrow of Amarillo Inc, CMH Homes                $100,000.00
    Inc. d/b/a/ Clayton Homes Amarillo #150, Lowe's Home Centers, LLC d/b/a Lowe's and Lowe's
    Companies, Inc. Value is gross amount before attorney's fees, expenses and medical
    reimbursment.
    Claim for negligence - William H. Lowery and Scarecrow of Amarillo Inc, CMH Homes Inc. d/b/a/             $1,250,000.00
    Clayton Homes Amarillo #150, Lowe's Home Centers, LLC d/b/a Lowe's and Lowe's Companies,
    Inc. claim negligence. This is a personal injury claim and value is gross amount before
    attorney's fees, expenses and medical reimbursment.




Official Form 106A/B                             Schedule A/B: Property                                               page 9
      Case 19-20143-rlj13 Doc 51 Filed 10/09/20                               Entered 10/09/20 08:51:56                    Page 10 of 13


 Fill in this information to identify your case:
 Debtor 1            Edward               L.                     Yost
                     First Name           Middle Name            Last Name
 Debtor 2            Terry                Jean                   Yost
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number         19-20143-rlj-13                                                                                 amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                            $0.00                       $0.00           11 U.S.C. § 522(d)(2)
2007 mercury mountainer (approx.                                                  100% of fair market
151,000 miles)                                                                    value, up to any
(1st exemption claimed for this asset)                                            applicable statutory
Line from Schedule A/B: 3.1                                                       limit

Brief description:                                            $0.00                       $0.00           11 U.S.C. § 522(d)(5)
2007 mercury mountainer (approx.                                                  100% of fair market
151,000 miles)                                                                    value, up to any
(2nd exemption claimed for this asset)                                            applicable statutory
Line from Schedule A/B: 3.1                                                       limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
      Case 19-20143-rlj13 Doc 51 Filed 10/09/20                         Entered 10/09/20 08:51:56                 Page 11 of 13


Debtor 1      Edward L. Yost
Debtor 2      Terry Jean Yost                                                        Case number (if known)   19-20143-rlj-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $1,525.00                $1,525.00          11 U.S.C. § 522(d)(3)
Household goods and furnishings                                              100% of fair market
                                                                             value, up to any
stove                                                                        applicable statutory
microwave                                                                    limit
refirgerator
freezer
dishwasher
washing machine
dryer
living room furniture
dining room fruniture
bedroom furniture
household tools
small kitchen appliances
plates, china, cookware
silverware
Line from Schedule A/B: 6

Brief description:                                       $175.00                  $175.00           11 U.S.C. § 522(d)(3)
tv (3)                                                                       100% of fair market
vcr                                                                          value, up to any
computer                                                                     applicable statutory
I-pad (2)                                                                    limit
Line from Schedule A/B:     7

Brief description:                                       $500.00                  $500.00           11 U.S.C. § 522(d)(3)
clothes                                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                    $20.00           11 U.S.C. § 522(d)(3)
dog                                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $140.00                  $140.00           11 U.S.C. § 522(d)(5)
Checking account                                                             100% of fair market
Chase                                                                        value, up to any
Line from Schedule A/B:   17.1                                               applicable statutory
                                                                             limit

Brief description:                                       $400.00                  $400.00           11 U.S.C. § 522(d)(5)
Checking account                                                             100% of fair market
Amarillo National Bank                                                       value, up to any
Line from Schedule A/B:   17.2                                               applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
      Case 19-20143-rlj13 Doc 51 Filed 10/09/20                         Entered 10/09/20 08:51:56                 Page 12 of 13


Debtor 1      Edward L. Yost
Debtor 2      Terry Jean Yost                                                        Case number (if known)   19-20143-rlj-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                     $100,000.00              $50,300.00          11 U.S.C. § 522(d)(11)(D)
Claim for manufacturing defects - William                                    100% of fair market
H. Lowery and Scarecrow of Amarillo Inc,                                     value, up to any
CMH Homes Inc. d/b/a/ Clayton Homes                                          applicable statutory
Amarillo #150, Lowe's Home Centers, LLC                                      limit
d/b/a Lowe's and Lowe's Companies, Inc.
Value is gross amount before attorney's
fees, expenses and medical
reimbursment.
Line from Schedule A/B: 33

Brief description:                                    $1,250,000.00                 $0.00           11 U.S.C. § 522(d)(11)(D)
Claim for negligence - William H. Lowery                                     100% of fair market
and Scarecrow of Amarillo Inc, CMH                                           value, up to any
Homes Inc. d/b/a/ Clayton Homes Amarillo                                     applicable statutory
#150, Lowe's Home Centers, LLC d/b/a                                         limit
Lowe's and Lowe's Companies, Inc. claim
negligence. This is a personal injury claim
and value is gross amount before
attorney's fees, expenses and medical
reimbursment.
Line from Schedule A/B: 33




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
      Case 19-20143-rlj13 Doc 51 Filed 10/09/20                          Entered 10/09/20 08:51:56                 Page 13 of 13


 Fill in this information to identify your case:
 Debtor 1           Edward              L.                   Yost
                    First Name          Middle Name          Last Name

 Debtor 2            Terry              Jean                 Yost
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number        19-20143-rlj-13                                                                          Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Edward L. Yost                                   X /s/ Terry Jean Yost
        Edward L. Yost, Debtor 1                              Terry Jean Yost, Debtor 2

        Date 10/09/2020                                       Date 10/09/2020
             MM / DD / YYYY                                        MM / DD / YYYY




Official Form 106Dec                         Declaration About an Individual Debtor's Schedules                                        page 1
